Citation Nr: 1415934	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.    

The Veteran had a May 8, 2013 videoconference hearing before the undersigned.  The hearing transcript is of record.  

Review of the electronic claims folder (efolder) found within the Virtual VA paperless claims processing systems includes the hearing transcript.  No other pertinent documents that are not already associated with the physical claims folder are of record.  Review of the Veterans Benefit Management System (efolder) does not include documents pertinent to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records from September and October 1981 show that the Veteran sought medical attention for left knee pain.  At separation in August 1983, no left knee symptoms or disability was reported.  The Veteran has filed several compensation claims in the years following service and did not mention left knee disability until his current claim in September 2009.  

Review of a September 2009 VA x-ray report and treatment records shows that the Veteran reported injuring his left knee that month while playing baseball and experiencing subsequent pain.  The x-rays were negative for abnormality.  Since he was aware of the compensation program, but did not file a claim of compensation for the left knee disability when filing other claims and until he experienced a post service knee injury, any claim that symptoms of the left knee were continuous since service lack credibility.  

The May 2010 VA examiner noted the left knee pain and expressed a positive opinion that it was related to service; the examiner does not consider the documented post service sports injury that prompted the current course of medical treatment for the left knee.  Another medical opinion is needed based upon a fully informed review of the record.  

Accordingly, the case is REMANDED for the following action:

1. Request ongoing VA treatment records beginning in January 2013 and associate those records with the claims folder.  

2.  After associating all updated VA treatment records with the claims folder, contact an appropriately qualified clinician for a nexus medical opinion on the claimed left knee disability.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.  (If the examiner determines that another clinical evaluation is necessary, this should be scheduled)

For each left knee disability found, the examiner should indicate whether it at least as likely as not (50 percent or greater probability) had its clinical onset in service or is otherwise related to service.  The examiner must consider the Veteran's reports of left knee strain in-service; the September and October 1981 service treatment records; the separation examination and the September 2009 sports related injury report.  To the extent the Veteran is claiming continuity of left knee symptoms since service, he is not credible.  

The examiner must provide a rationale for the opinion.  The Veteran is competent to report on his recollections of left knee symptoms in service and medical treatment.  His reports must be considered.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, the RO/AMC should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claim.  If a benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


